DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Formal Matters
Applicant’s amendment and response dated 10/29/2021, which amended claims 9, 23 and 30, has been entered.  Claims 9, 14-17, 23, 26 and 28-31 are currently pending.  Claims 1-8, 10-13, 18-22, 24, 25, 27 and 32 were previously cancelled.  Claims 9, 14-17, 23, 26 and 28-31 are being considered on their merits.  References not included with this Office Action can be found in a prior Action.  

Claim Objection/Rejections - Withdrawn
The objection to claim 23 has been withdrawn in view of Applicant’s amendment to this claim.
The rejection to claims 9, 14-17, 23, 26 and 28-31 under 35 U.S.C. § 103(a) as being unpatentable over Sprenger (WO 2009/077352; 6/25/2009), taken in view of McCarthy (U.S. PGPUB 2007/0255598; 2007), Ward (Molecular Nutrition and Food Research, Vol. 51, No. 11, pp. 1398-1405; 2007) and Prieto (U.S. Patent No. 6,045,854; 2000) has been withdrawn in view of the amendment to claim 9, where the prior art does not explicitly teach the protein component amount of about 7.5% to 25% of the caloric content of the formula.
The rejection to claims 15 and 26 under 35 U.S.C. § 103(a) as being unpatentable over Sprenger, McCarthy, Ward and Prieto, as applied to claims 9, 14-17, 23, 26 and 28-31, above, further in view of Scholtens et al. (WO 2009/102193; publication date 
The rejection to claims 9, 14-17, 23, 26 and 28-31 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,763,970, taken in view of Sprenger, McCarthy, Ward and Prieto has been withdrawn in view of the amendment to claim 9, where the prior art does not explicitly teach the protein component amount of about 7.5% to 25% of the caloric content of the formula.
The rejection to claims 9, 14-17, 23, 26 and 28-31 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474, taken in view of Sprenger, McCarthy, Ward and Prieto has been withdrawn in view of the amendment to claim 9, where the prior art does not explicitly teach the protein component amount of about 7.5% to 25% of the caloric content of the formula.  
The rejection to claims 9, 14-17, 23, 26 and 28-31 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,398,716, taken in view of Sprenger, McCarthy, Ward and Prieto has been withdrawn in view of the amendment to claim 9, where the prior art does not explicitly teach the protein component amount of about 7.5% to 25% of the caloric content of the formula. 
The provisional rejection to claims 9, 14-17, 23, 26 and 28-31 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20, 

Claim Objection
Claim 15 is objected to due to the following informality:  
Claim 15 is missing the period at the end of the claim.  Appropriate correction is requested.  
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. §103(a).

Claims 9, 14-17, 23, 26 and 28-31 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Sprenger, N. (WO 2009/077352; publication date 6/25/2009), taken in view of McCarthy et al. (U.S. PGPUB 2007/0255598; 2007), Ward et al. (Molecular Nutrition and Food Research, Vol. 51, No. 11, pp. 1398-1405; 2007) Prieto et al. (U.S. Patent No. 6,045,854; 2000; cited in the IDS dated 3/23/2012) and Manning et al. (U.S. PGPUB 2006/0088574; 2006).  
Regarding claims 9, 14, 23, 26 and 30, Sprenger teaches a method of treatment of opportunistic infections in an immune-compromised individual which comprises the administration to an individual in need thereof a therapeutic amount of a probiotic Bifidobacterium infantis (of human infant origin), a prebiotic and a fucosylated oligosaccharide 2’-fucosyllactose within an infant formula intended for particular nutritional use by infants during the first four to six months of life (page 4, lines 1-7, page 5, lines 22-26, page 8, lines 10-17 and 25-26).

Sprenger further teaches that an “immune-compromised individual” means an individual with an immune system which is immature or otherwise not fully effective such that the individual is vulnerable to infection by opportunistic pathogens, an “infant” means a child under the age of 12 months, an infant formula is a foodstuff for particular nutritional use by infants during the first four to six months of life and satisfying by itself the nutritional requirements of this category of person, and a neonatal infant means a full-term infant under the age of one month (page 5 lines 18-26).  
Sprenger also teaches that an opportunistic pathogen means a pathogen which has no effect on a healthy individual but which can cause a variety of infections in an immune-compromised individual, where “prevention of opportunistic infections” includes reduction of risk and/or severity of such infections where the infections include gastrointestinal tract infections (page 6, lines 1-6, and page 8, lines 1-2).  The immune-compromised individual may be a premature or neonatal infant or may be an older child with an immune system which is not fully effective as a result of an existing condition or illness (page 6, lines 15- 18, and page 8, lines 1-17).  Sprenger also teaches that such opportunistic infections which may be treated include, among others, gastrointestinal 
Sprenger teaches that the administered composition is an infant formula, which contains from 0.1 to 3 grams fucosylated oligosaccharide per 100 gram infant formula on a dry weight basis and from 103 to 1012 cfu/g infant formula of the probiotic Bifidobacterium infantis (page 8, lines 10-16).  It is also noted that Sprenger teaches an exemplified formula where the formula contains 2’-fucosyllactose in a total amount between 0.1 to 3 grams 2’-fucosyllactose per 100 gram formula (page 11, lines 5-7).
Sprenger also teaches that an infant formula further contains at least one prebiotic in an amount of 0.3 to 10%, where the prebiotic is a non-digestible food ingredient that beneficially affects the host by selectively stimulating the growth and/or activity of one or a limited number of bacteria in the colon, and thus improves host health (page 8, lines 18-22; i.e., promoting the growth of beneficial microbiota in the infant).  
Sprenger also teaches that the efficacy of the combination of probiotic and fucosylated oligosaccharide in the treatment of opportunistic infections may be a result of synergies between the specific probiotic and oligosaccharide where it is known that human milk contains a complex array of oligosaccharides including fucosylated and sialylated species and the one of their functions may be to act as a metabolic fuel for the intestinal microbiota (page 4, lines 9-16; promoting the growth of beneficial microbiota).  
Sprenger teaches that only certain Bifidobacteria (e.g., Bifidobacterium infantis) are stimulated by fucosylated oligosaccharides such as 2’-fucosyllactose, which is an abundant component of human milk (page 4, lines 22-25).  Sprenger also teaches that fucose epitopes in the intestinal lumen may act as a “decoy” for adhesins preventing them Bifidobacterium infantis) and a fucosylated oligosaccharide, which can stimulate the probiotic, the inherent ability of the probiotic to suppress the adhesion of the pathogen is boosted while at the same time the fucose epitopes and Bifidobacteria metabolites provide a separate line of defense against pathogen adhesions (page 4, line 29, to page 5, line 5; i.e., further promoting the growth of beneficial microbiota in the infant).  
Sprenger further teaches that the at least one prebiotic includes certain oligosaccharides, such as fructooligosaccharides (FOS) and galactooligosaccharides (GOS; page 8, lines 25-26).  Sprenger also teaches that FOS and GOS can be combined, where combinations may be used (e.g., 90% GOS with 10% short chain FOS; page 8, lines 26-28).  
Sprenger provides an example formula prepared on a per liter scale (Example 1, pages 13-14). Sprenger teaches within the example that 2’-fucosyllactose is at a concentration of 2mg/1000ml (0.002 mg/ml). Sprenger also teaches that the formula may be prepared in any suitable manner (page 11, line 9).  
Sprenger teaches that suitable probiotic Bifidobacteria includes Bifidobacterium infantis sold by Procter & Gamble Co. under the trademark BIFANTIS (page 7, lines 1-2).  
As noted by Sprenger above, the infant formula contains prebiotic, fucosylated oligosaccharides and probiotics (such as BIFANTIS, also known as Bifidobacterium infantis 35624; see McCarthy, below) that promote the growth of beneficial microbiota in an infant.  Further, Sprenger further teaches that an “immune-compromised individual” means an individual with an immune system which is immature or otherwise not fully 
Additionally, Sprenger teaches that the administered composition is an infant formula, which contains from 0.1 to 3 grams fucosylated oligosaccharide (e.g., 2’-fucosyllactose) per 100 gram infant formula (page 11, lines 5-7).
Sprenger further teaches that the infant formula contains a protein source, where the type of protein is not believed to be critical to the present invention provided that the minimum requirements for essential amino acid content are met and satisfactory growth is ensured (page 9, lines 5-8).  Protein sources based on whey (i.e., acid whey or sweet whey or mixtures thereof), casein and mixtures thereof may be used as well as protein sources based on soy and may include alpha-lactalbumin and beta-lactoglobulin in whatever proportions are desired (page 9, lines 8-12).  The proteins may be intact or hydrolysed or a mixture of intact and hydrolysed proteins (page 9, lines 14-15).  Additionally, in Example 1, Sprenger teaches that the amount of protein within the infant formula is 1.8 grams (page 13, line 18). 
Further, Sprenger teaches that the infant formula contains a carbohydrate source (i.e., any carbohydrate source conventionally found in infant formulae such as lactose, saccharose, maltodextrin, starch and mixtures thereof may be used although the 
Regarding claims 16, 17, 28 and 29, Sprenger teaches that the administered composition is an infant formula that contains from 103 to 1012 cfu/g infant formula of the probiotic Bifidobacterium infantis (page 8, lines 10-16).
Although Sprenger teaches the above, Sprenger does not teach that the probiotic is selected from the group consisting of Bifidobacterium infantis M-63, Bifidobacterium infantis ATCC 15697, Bifidobacterium breve ATCC 15700, and combinations thereof as claimed in claims 9, 23 and 30.  Further, Sprenger does not specifically teach treatment of at least one of gut dysmotility, gut dysbiosis, food intolerance, symptoms of colic, and food allergies within claims 9, 23 and 30.  Additionally, Sprenger does not specifically teach that the listed second oligosaccharide(s) is in a concentration of about 0.05 to about 0.5 mg/ml within claims 9, 23 and 30.  
Further with regard to claims 9, 23 and 30, although Sprenger teaches the infant formula comprises protein, carbohydrate and fat components, that the amount of protein exemplified within the infant formula is 1.8 grams, the carbohydrate sources contributes between 35 and 65% of the total energy of the formula and the fat content contributes 
Additionally, regarding claims 15 and 26, Sprenger does not teach that the probiotic is Bifidobacterium infantis M-63.
With regard to claim 23, Sprenger also does not teach that the second oligosaccharide is at least one of 2’-fucosyllactose, lacto-N-tetraose, 3’-sialyllactose, 6’-sialyllactose, lacto-N-neotetraose, and combinations thereof in a concentration of about 0.05 to about 0.5 mg/ml.  
Concerning claim 31, Sprenger also does not teach that the second oligosaccharide is lacto-N-neotetraose.
Regarding claims 9, 23 and 30, McCarthy teaches a human health care product useful for chronic conditions such as gastrointestinal health conditions, where the health care product is a gastrointestinal health care product (paragraphs 35 and 36).  Gastrointestinal health care products are useful for the treatment of lower gastrointestinal tract conditions (paragraph 38).  Lower gastrointestinal tract conditions include, among others, bloating, flatulence, abdominal cramping (i.e., symptoms of colic), abdominal pain (i.e., symptoms of colic), gas (i.e., symptoms of colic), small intestinal bacterial overgrowth (i.e., dysbiosis) and lactose intolerance (i.e., a food intolerance; paragraph 39).
McCarthy teaches that a gastrointestinal health care products suitable for the treatment of a lower gastrointestinal tract conditions include a bacterial microorganism BIFANTIS, which is a commercially available strain of Bifidobacterium infantis (paragraph Bifidobacterium infantis strain UCC35624 (also known as BIFANTIS; paragraphs 41-42; it is noted that this is the same BIFANTIS Bifidobacterium infantis strain 35624 as in Sprenger). 
In view of the above, McCarthy teaches that BIFANTIS, Bifidobacterium infantis strain 35624 can be used for the treatment of lower gastrointestinal tract conditions such as abdominal cramping (i.e., symptoms of colic), abdominal pain (i.e., symptoms of colic), gas (i.e., symptoms of colic), small intestinal bacterial overgrowth (i.e., dysbiosis) and lactose intolerance (i.e., a food intolerance).
Regarding claims 9, 23 and 30, Ward teaches the catabolism and fermentation of human milk oligosaccharides (HMO) by individual strains of bifidobacteria was investigated, where oligosaccharides were isolated from a pooled sample of human milk and then added to a growth medium as the sole source of fermentable carbohydrate (Abstract).  Of five strains of bifidobacteria tested Bifidobacterium longum infantis (i.e., Bifidobacterium infantis ATCC 15697; page 1399, column 2, paragraph 3) grew better, achieving triple the cell density than the other strains (Abstract).  Thin layer chromatography profiles of spent fermentation broth suggests substantial degradation of oligosaccharides by Bifidobacterium infantis ATCC 15697, moderate degradation by Bifidobacterium bifidum and little degradation by other strains (Abstract).  While all strains were able to individually ferment two monosaccharide constituents of HMO, glucose and galactose, only Bifidobacterium infantis ATCC 15697 and Bifidobacterium breve were able to ferment glucosamine, fucose and sialic acid (Abstract).  These results suggest 
Ward also teaches that the growth of two strains of fecal bacteria (Bifidobacterium infantis ATCC 15697 and Lactobacillus gasseri ATCC 33323) using HMO as the sole fermentable carbohydrate were previously tested, where Bifidobacterium infantis ATCC 15697 grew to a high cell density and was active in the catabolism of the HMO, while L. gasseri did not grow measurably, yet seemed to degrade some of the HMO (page 1399, column 1, paragraph 4).
Ward further teaches that of the tested strains, Bifidobacterium infantis ATCC 15697 and Bifidobacterium breve grew to any extent on N-acetlyglucosamine, fucose and sialic acid (page 1400, column 2, paragraph 2; Table 1).
Ward teaches that breast-feeding has long been associated with a fecal flora dominated by bifidobacteria, where according to the results taught in Ward, only Bifidobacterium infantis ATCC 15697 was able to grow substantially using human milk oligosaccharides (HMO) as a substrate (page 1404, column 1, paragraph 2).  Fermentation of the HMO by Bifidobacterium infantis ATCC 15697 clearly indicates that this significant fraction of human milk may act as a prebiotic in vivo, and suggests Bifidobacterium infantis ATCC 15697 is a good candidate for understanding the specifics of this activity (page 1404, column 1, paragraph 2).  
Regarding claims 9, 23 and 30, Prieto teaches that human milk is well-known to contain more than 100 different oligosaccharides (column 1, lines 26-28).  Prieto also teaches that previous work has shown that certain oligosaccharides may be beneficial Bifidobacterium bifidum), which is assumed to be involved in the healthy development of infants (column 1, lines 40-46).  Pneumococcal attachment was inhibited by both high and low molecular weight fractions, specifically lactose-N-tetraose and lactose-N-neotetraose (column 1, lines 54-58).  In general, oligosaccharides can inhibit the binding of bacteria to epithelial cells, acting as decoys by competing with cell receptors and that oligosaccharides protect infants from viral and bacterial infections of the respiratory, gastrointestinal, and urogenital tracts (column 1, lines 59-64).
Prieto teaches the identification and quantification of oligosaccharides from human milk samples (Examples 1 and 2; Table 1).
Prieto teaches that many beneficial functions have been attributed to human milk oligosaccharides (column 2, lines 9-10).  For this reason, Prieto teaches that supplementation of infant formulas and other pediatric nutritional products with human milk oligosaccharides is desirable, especially an infant formulation supplemented with oligosaccharides near the naturally occurring levels of such oligosaccharides in human breast milk would be most beneficial (column 2, lines 10-14).  
Prieto teaches the synthetic nutritional formulation of the present invention contains edible macronutrients, vitamins and minerals in amounts desired for a particular use, where the amounts of such ingredients will vary depending on whether the formulation is intended for use with normal, healthy infants, children, adults or subjects having specialized needs such as those accompany certain pathological conditions (column 3, lines 50-57). 

Prieto teaches the synthetic nutritional formulation is an infant enteral nutritional product, where the infant formula can be sterilized and subsequently utilized on a ready-to-feed (RTF) basis or stored in a concentrated liquid or a powder (column 3, line 66, to column 4, line 1; column 4, lines 29-31).  Infant nutritional formulas are well known in the art and commercially available (column 4, lines 31-37).
Actual dosage levels of the oligosaccharides in the formulations may be varied so as to obtain an amount of active ingredient that is effective to obtain a desired response for a particular composition and method of administration.  The selected dosage level therefore depends upon the desired therapeutic effect, on the route of administration, on the desired duration of administration and on other factors (column 4, lines 38-45). 
Prieto teaches that the synthetic nutritional formulation has at least one oligosaccharide present in the formulation (near the naturally occurring levels of such oligosaccharides found in human breast milk), such as, among others, from about 0.13 to about 3.50 mg/mL, of 3-Fucosyllactose (3-FL, also known as 3’-FL), from about 0.35 to about 4.50 mg/mL of 2’-Fucosyllactose (2’-FL, also known as 2-FL), and from about 
Regarding claims 9, 23 and 30, Manning teaches nutritional supplements for an oral or enteral administration to humans, whether in satisfactory health, or having a medical condition (Abstract).  Manning teaches that the phrase “calorie” means a unit representing the energy provided by food, where carbohydrate, protein and fat provide calories in the diet (paragraph 169).  Generally, carbohydrate and protein have about 4 calories per gram, and fat has about 9 calories per gram (paragraph 169).
Manning teaches that the nutritional supplement comprises amino acids and proteins, where in addition to L-arginine and L-carnitine, a wide variety of one or more edible animal or vegetable proteins and/or amino acids are employed in the nutritional supplements (paragraph 484).  The proteins and amino acids include cereal proteins, milk proteins (calcium caseinate, sodium caseinate, sodium calcium caseinate, lactalbumin-casein co-precipitate, purified or refined grades of casein and the like), egg proteins, whey protein, bean proteins, soy proteins (soy protein isolate and the like), all of which are commercially available from sources known by those of skill in the art, and combinations thereof (paragraph 484).  

Manning also teaches that for the nutritional supplement, the percent of the total caloric value of the nutritional supplements obtained from proteins, including supplemented amino acids, preferably ranges from about 7% to about 30% (paragraph 513).  
That is, Manning teaches that it was known in the art to utilize proteins in a nutritional supplement, where the percent of the total caloric value of the nutritional supplements obtained from proteins, including supplemented amino acids, ranges from about 7% to about 30%.
In view of the above, it was also known in the art that proteins have about 4 calories per gram.  In light of the teachings of Sprenger and Prieto discussed above, the caloric content of the protein component as taught in Sprenger would be 7.3% (i.e., 1.83 gram 
A person of ordinary skill in the art would have been motivated to substitute the Bifidobacterium infantis ATCC 15697 for the Bifidobacterium infantis strain 35624 (BIFANTIS) in Sprenger (and McCarthy) since the references teach the use of Bifidobacterium infantis strains as known probiotics in infant formulations, where Sprenger teaches treating an infant or toddler formulations which includes the Bifidobacterium infantis strain 35624 (BIFANTIS) (the same probiotic in McCarthy) to treat at least one of gut dysbiosis (i.e., small intestinal bacterial overgrowth, a gastrointestinal opportunistic infection), food intolerance (e.g., lactose intolerance) and symptoms of colic (e.g., abdominal cramping, abdominal pain and gas), Sprenger teaches that only certain Bifidobacteria (e.g., Bifidobacterium infantis) are stimulated by fucosylated oligosaccharides such as 2’-fucosyllactose, which is an abundant component of human milk, Sprenger teaches infant formulas with desirable components within an infant formula to promote the growth of beneficial microbiota which include the probiotic the Bifidobacterium infantis strain 35624 (BIFANTIS) in order to treat opportunistic infections, including the treatment of gastrointestinal infections and necrotizing enterocolitis in Bifidobacterium infantis strain 35624 (BIFANTIS) can be used for the treatment of lower gastrointestinal tract conditions such as abdominal cramping (i.e., symptoms of colic), abdominal pain (i.e., symptoms of colic), gas (i.e., symptoms of colic), small intestinal bacterial overgrowth (i.e., gut dysbiosis) and lactose intolerance (i.e., a food intolerance), and that Ward teaches a Bifidobacterium infantis strain, Bifidobacterium infantis ATCC 15697, is able to grow substantially using human milk oligosaccharides (HMO) as a substrate where fermentation of the HMO by Bifidobacterium infantis ATCC 15697 clearly indicates that this significant fraction of human milk may act as a prebiotic in vivo, and suggests Bifidobacterium infantis ATCC 15697 is a good candidate for understanding the specifics of this activity.
A person of ordinary skill in the art would have been further motivated to treat an infant or toddler the formulations within Sprenger (McCarthy) and Ward with the second oligosaccharide(s) from Prieto within the ranges as claimed since Sprenger (McCarthy) and Ward teach infant formulations that contains prebiotic, fucosylated oligosaccharides that promote the growth of beneficial microbiota such as Bifidobacterium infantis ATCC 15697 in an infant and Prieto teaches, among others, that such oligosaccharides (e.g., 2’-FL, 3-FL and LNnT) are found in human milk, that many beneficial functions have been attributed to human milk oligosaccharides, certain oligosaccharides may be biologically beneficial, and that supplementation of infant formulas with human milk oligosaccharides is desirable, especially with oligosaccharides near the naturally occurring levels of such oligosaccharides in human breast milk.  
Bifidobacterium infantis ATCC 15697, nutritional components such as proteins, carbohydrates and fats, while Prieto and Manning teach what was known in the art with regard to the caloric content of proteins as well as known ranges of proteins as part of the caloric content utilized within nutritional formulations.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting Bifidobacterium infantis ATCC 15697 for the Bifidobacterium infantis strain 35624 (BIFANTIS) in Sprenger (and McCarthy) since the references teach the use of Bifidobacterium infantis strains as known probiotics in infant formulations, and by doing so would provide for an advantage in Sprenger (McCarthy) by utilizing a well-known probiotic, Bifidobacterium infantis ATCC 15697, that is able to grow substantially using human milk oligosaccharides (HMO) as a substrate (where fermentation of the HMO by Bifidobacterium infantis ATCC 15697 clearly indicates that a significant fraction of human milk may acts as a prebiotic) in an infant or toddler formulation which includes Bifidobacterium infantis to treat at least one of gut dysbiosis (i.e., small intestinal bacterial overgrowth, a gastrointestinal opportunistic infection), food intolerance (e.g., lactose intolerance) and symptoms of colic (e.g., abdominal cramping, abdominal pain and gas). 
A person of ordinary skill in the art would have had a further reasonable expectation of success in treating an infant or toddler the formulations within Sprenger Bifidobacterium infantis ATCC 15697 in an infant and Prieto teaches, among others that such oligosaccharides (e.g., 2’-FL, 3-FL and LNnT) are found in human milk, that many beneficial functions have been attributed to human milk oligosaccharides, certain oligosaccharides may be biologically beneficial, and that supplementation of infant formulas with human milk oligosaccharides is desirable, and by doing so provides an additional formulation with oligosaccharides found in human milk that Bifidobacterium infantis ATCC 15697 could potentially utilize as a fermentation source for growth in order to treat opportunistic gastrointestinal infections and lower gastrointestinal tract conditions such as gut dysbiosis, food intolerance and symptoms of colic within the gastrointestinal tract of an infant or toddler. 
Additionally, a person of ordinary skill in the art would also have had a reasonable expectation of success in treating an infant or toddler the formulations within Sprenger (McCarthy) and Ward with the amount of proteins from Prieto and Manning within the ranges as claimed since in doing so Prieto and Manning would provide an advantage to Sprenger (McCarthy) and Ward by providing a broader range of protein amounts directed to caloric content within infant nutritional formulations.
Further, in treating an infant or toddler the formulations within Sprenger (which has the same Bifidobacterium infantis probiotic in McCarthy) and Ward for the lower gastrointestinal tract conditions such as gut dysbiosis (i.e., small intestinal bacterial overgrowth), food intolerance (e.g., lactose intolerance) and symptoms of colic (e.g., Bifidobacterium infantis (specifically Bifidobacterium infantis ATCC 15697) that treat lower gastrointestinal tract conditions such as gut dysbiosis, food intolerance and symptoms of colic and include the use of human milk oligosaccharides which have many beneficial functions attributed to human milk oligosaccharides (HMO; as discussed above; expressly incorporated herein), certain oligosaccharides may be beneficial biologically, and that supplementation of infant formulas with human milk oligosaccharides is desirable, especially since it is known that Bifidobacterium infantis ATCC 15697 is known to utilize HMOs as a prebiotic for growth.
With regard to claims 9, 23 and 30, as provided above by the combined teachings of Sprenger, McCarthy and Ward, it was known in the art that Bifidobacterium infantis (i.e., BIFANTIS) can also be used to treat lower gastrointestinal tract conditions such as gut dysbiosis, food intolerance and symptoms of colic, while it was known in the art that dosing within formulation of BIFANTIS (Bifidobacterium infantis) is from 103 to 1012 cfu/g infant formula and that Bifidobacterium infantis ATCC 15697 was a known Bifidobacterium infantis that readily utilizes known HMO as a prebiotic substrate for growth.  It would have been within the purview of one of ordinary skill in the art to administer known amounts of Bifidobacterium infantis ATCC 15697 within the combined Sprenger, McCarthy, Ward, Prieto and Manning method to treat lower gastrointestinal tract conditions such as gut dysbiosis (i.e., small intestinal bacterial overgrowth), food intolerance (e.g., lactose intolerance) and symptoms of colic (e.g., abdominal cramping, Bifidobacterium infantis) to treat such opportunistic gastrointestinal infections and lower gastrointestinal tract conditions was known, as well as Bifidobacterium infantis ATCC 15697 was known as a Bifidobacterium infantis that utilizes known HMO as a food source for growth.  
With regard to claims 15 and 26, as noted above, Sprenger teaches that only certain Bifidobacteria (e.g., Bifidobacterium infantis) are stimulated by fucosylated oligosaccharides such as 2’-fucosyllactose, which is an abundant component of human milk (page 4, lines 22-25).  Sprenger teaches that suitable probiotic Bifidobacteria includes Bifidobacterium infantis sold by Procter & Gamble Co. under the trademark BIFANTIS (page 7, lines 1-2).  
McCarthy teaches that a gastrointestinal health care product suitable for the treatment of a lower gastrointestinal tract condition includes a bacterial microorganism BIFANTIS, which is a commercially available strain of Bifidobacterium infantis (paragraph 40).  McCarthy also teaches that such a gastrointestinal health care product suitable for the treatment of a lower gastrointestinal tract conditions comprises a bacterial microorganism, for example a probiotic lactic acid bacteria such as Bifidobacterium infantis strain UCC35624 (also known as BIFANTIS; paragraphs 41-42; it is noted that this is the same BIFANTIS Bifidobacterium infantis strain 35624 as in Sprenger). 
Ward teaches the catabolism and fermentation of human milk oligosaccharides (HMO) by individual strains of bifidobacteria was investigated, where oligosaccharides were isolated from a pooled sample of human milk and then added to a growth medium as the sole source of fermentable carbohydrate (Abstract).  Of five strains of bifidobacteria Bifidobacterium longum infantis (i.e., Bifidobacterium infantis ATCC 15697; page 1399, column 2, paragraph 3) grew better, achieving triple the cell density than the other strains (Abstract).  Ward also teaches that the growth of Bifidobacterium infantis ATCC 15697 using HMO as the sole fermentable carbohydrate grew to a high cell density and was active in the catabolism of the HMO (page 1399, column 1, paragraph 4).
Based upon the combined teachings and provided rationale for obviousness, the prior art of record establishes that the indicated Bifidobacterium infantis strains Bifidobacterium infantis ATCC 15697, Bifidobacterium infantis strain UCC35624 and Bifidobacterium infantis M-63 are interchangeable and effectively equivalent, thereby establishing using any of the above Bifidobacterium infantis strains, or exchanging any one strain for another would have been obvious as an equivalent Bifidobacterium infantis strain.
In view of the above, the U.S. Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Bifidobacterium infantis M-63 differs, and if so to what extent, from the Bifidobacterium infantis strains Bifidobacterium infantis ATCC 15697 and Bifidobacterium infantis strain UCC35624 of the combined teachings of Sprenger, McCarthy, Ward, Prieto and Manning.  
The combined teachings of Sprenger, McCarthy, Ward, Prieto and Manning teach the above Bifidobacterium infantis strains Bifidobacterium infantis ATCC 15697 and Bifidobacterium infantis strain UCC35624 are stimulated by fucosylated oligosaccharides such as 2’-fucosyllactose (an abundant component of human milk), that the catabolism and fermentation of human milk oligosaccharides (HMO) as the sole fermentable carbohydrate by Bifidobacterium infantis strains (e.g., Bifidobacterium infantis ATCC Bifidobacterium infantis strains are utilized in gastrointestinal health care products suitable for the treatment of a lower gastrointestinal tract conditions (i.e., abdominal cramping, abdominal pain, gas (i.e., symptoms of colic), small intestinal bacterial overgrowth (i.e., dysbiosis) and lactose intolerance (i.e., a food intolerance)).
Applicant’s exemplified Bifidobacterium infantis M-63 is a commercially available known probiotic bacteria utilized in pediatric formulations.
The combined teachings of Sprenger, McCarthy, Ward, Prieto and Manning demonstrate a reasonable probability that the Bifidobacterium infantis strains Bifidobacterium infantis ATCC 15697 and Bifidobacterium infantis strain UCC35624 of the prior art are either identical or sufficiently similar to the claimed Bifidobacterium infantis M-63 strain that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Merely because a characteristic of a known Bifidobacterium infantis M-63 strain is not disclosed in a reference does not make that strain patentable.  Applicant’s Bifidobacterium infantis M-63 strain possesses inherent characteristics which might not be displayed in the tests used in Sprenger, McCarthy, Ward and Prieto.  Clear evidence that the Bifidobacterium infantis strains Bifidobacterium infantis ATCC 15697 and Bifidobacterium infantis strain UCC35624 of the prior art do not possess a critical characteristic that is possessed by the claimed Bifidobacterium infantis M-63 strain would advance prosecution and might permit allowance of claims to Applicant’s Bifidobacterium infantis M-63  strain.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.  

Response to Arguments
Applicant’s arguments are moot in view of the new rejection above.  Additionally, the response to arguments within the Office Actions dated 12/4/2020 and 6/29/2021 are expressly incorporated herein.  
Applicant’s arguments (Reply, pages 6 and 7) have been fully considered and found not persuasive.  It is again noted that in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant again separately argues issues regarding McCarthy and Ward (Reply pages 6-11) which is not persuasive for reasons of record (the response to arguments within the Office Actions dated 12/4/2020 and 6/29/2021 are expressly incorporated herein).  
Applicant again insists on an unnecessarily high level of evidence.  Obviousness does not require exact predictability or perfect results, rather, it just requires there be a reasonable expectation for results.  In this instance the combined teachings of the art of Bifidobacterium infantis strains can be utilized to treat issues involving the gastrointestinal tract of the subject.
With regards to Applicant’s argument that the Ward references does not connect the fermentations of the human milk oligosaccharides (HMOs) to the probiotics and conditions in McCarthy (Reply, pages 7-8), this is not found persuasive since Applicant is again arguing the references in isolation.  As noted in the above rejection, the combined teachings provide connections between fermentation of HMOs to the Bifidobacterium infantis strains as claimed as well as to the conditions they are utilized to address.
With regard to Applicant’s arguments concerning Ward being based on pooled HMOs and fails to identify with specificity the individual oligosaccharides, (Reply, page 8), this is not persuasive since it is again noted that Applicant is arguing the references in isolation (see the above paragraphs concerning In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); expressly incorporated herein).  It is noted that Ward teaches the pooling and subsequent extraction and isolation of oligosaccharides from the pooled material, where subsequent experimentation was performed of the isolated oligosaccharides.  Ward teaches that based on migration patterns of the remaining oligosaccharides in the media post fermentation, Bifidobacterium infantis ATCC 15697 of the strains of bifidobacteria (non infantis strains) tested grew better and achieved triple the cell density than the other strains.  Ward also teaches that the growth of Bifidobacterium infantis ATCC 15697 using HMO as the sole fermentable carbohydrate grew to a high cell density and was active in the catabolism of the HMO (page 1399, column 1, paragraph 4).  
Bifidobacterium infantis) are stimulated by fucosylated oligosaccharides, which are an abundant component of human milk, since the data indicates Bifidobacterium infantis ATCC 15697 is catabolizing the HMOs differently than other non-infantis Bifidobacterium, where Bifidobacterium infantis ATCC 15697 catabolizes isolated HMOs to produce bacterial high cell density.  As noted in Ward, there are a set of selected oligosaccharides extracted and isolated, not the hundreds that Applicant implies within the response footnote.  Regardless, Applicant again insists on an unnecessarily high level of evidence.  As noted above, obviousness does not require exact predictability or perfect results, rather, it just requires there be a reasonable expectation for results.  In this instance the combined teachings of the art of record indicates that only certain Bifidobacteria (e.g., Bifidobacterium infantis) are stimulated by fucosylated oligosaccharides, which are an abundant component of human milk, and that Bifidobacterium infantis strains catabolize such human milk oligosaccharides to grow to a high cell density. 
It is again noted Applicant is narrowly interpreting what a person of ordinary skill in the art is capable of in this field.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Bifidobacteria are known probiotic bacteria utilized for the same purpose in nutritional–supplement infant formulations.  Two of the claimed bacterial strains are from the same species Bifidobacterium infantis.  Although the claimed probiotic bacterial strains may have subtle differences in characteristics, the prior art recognizes that these strains can be utilized in nutritional formulations in treating the same or similar conditions in the same subjects, where such subtle differences are not relevant or the prior art does not recognize that the strains are not interchangeable or equivalent since they have the same function as probiotics.
Applicant provides arguments via figures 7C-F that the claimed bacterial strains are not interchangeable (albeit they are listed in the claims in the alternative and in combination with each other) due to their growth rates (Reply pages 9-11).  This is also not persuasive since the teachings in Ward support the Sprenger teachings that only certain bifidobacteria (e.g., Bifidobacterium infantis) are stimulated by fucosylated oligosaccharides, which are an abundant component of human milk, since the data indicates Bifidobacterium infantis ATCC 15697 is catabolizing the HMOs differently than other non-infantis Bifidobacterium, where Bifidobacterium infantis ATCC 15697 catabolizes isolated HMOs to produce bacterial high cell density.  
As noted in Ward, there are a set of selected oligosaccharides extracted and isolated, not the hundreds that Applicant argues.  It is further noted that Applicant’s Bifidobacterium infantis ATCC 15697 and Bifidobacterium infantis M-63 are both able to grow on the same sugar substrates.  They may not grow at the same rate, but they still are able to metabolize and grow on the same sugar substrates.  Since the strains ATCC 15697 and M-63 are both Bifidobacterium infantis strains, are both probiotics utilized in nutritional formulations for the same subjects for the same purpose, and are able utilize the same substrates, they are equivalent probiotic strains.  Further, the strains are interchangeable since the art recognizes they are interchangeable as probiotics, so whatever the differences there may have, they are not enough for the prior art to recognize substantial difference among them.

Claims 15 and 26 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Sprenger, McCarthy, Ward, Prieto and Manning, as applied to claims 9, 14-17, 23, 26 and 28-31, above, further in view of Scholtens et al. (WO 2009/102193; publication date 8/20/2009; cited in the IDS dated 6/27/2012).  This rejection is an alternative to the above rejection with respect to claims 15 and 26.
The teachings of Sprenger, McCarthy, Ward, Prieto and Manning, above, are herein relied upon. 
Although Sprenger, McCarthy, Ward, Prieto and Manning teach the above with regard to treating at least one of gut dysmotility, gut dysbiosis, food intolerance, symptoms of colic and food allergies in an infant or toddler with Bifidobacterium infantis strains, including Bifidobacterium infantis ATCC 15697, Sprenger, McCarthy, Ward, Prieto and Manning do not teach that the Bifidobacterium infantis strain is Bifidobacterium infantis M-63.
Bifidobacterium infantis (Bifidobacterium infantis M-63), galactooligosaccharides (e.g., lacto-N-tetraose (LNT) and lacto-N-neotetraose (neo-LNT)) and fructooligosaccharides in an infant food product (page 2, lines 15-18; page 3, lines 4-6 and 23-26; page 4, lines 5-12; page 5, lines 14-15; page 6, lines 4-30 and page 9, lines 8-16).  
A person of ordinary skill in the art would have been motivated to substitute the Bifidobacterium infantis M-63 strain of Scholtens for the Bifidobacterium infantis strain of Sprenger, McCarthy, Ward, Prieto and Manning since the references teach the use of Bifidobacterium infantis strains as known probiotics in infant formulations, where Sprenger, McCarthy, Ward, Prieto and Manning teach treating at least one of gut dysmotility, gut dysbiosis, food intolerance, symptoms of colic and food allergies in an infant or toddler with Bifidobacterium infantis strains, including Bifidobacterium infantis ATCC 15697, while Scholtens teaches methods for the treatment and/or prevention of intestinal discomfort, treatment and/or prevention of constipation (interpreted as gut dysmotility or gut dysbiosis) and/or the treatment and/or prevention of intestinal cramps (interpreted as gut dysmotility, gut dysbiosis or symptoms of colic), by administering a composition to an infant or toddler where the composition comprises Bifidobacterium infantis M-63 and the same galactooligosaccharides (e.g., lacto-N-tetraose (LNT) and 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the Bifidobacterium infantis M-63 strain of Scholtens for the Bifidobacterium infantis strain of Sprenger, McCarthy, Ward, Prieto and Manning since the references teach the use of Bifidobacterium infantis strains as known probiotics in infant formulations, and by doing so would provide an advantage in the Sprenger, McCarthy, Ward, Prieto and Manning method by utilizing a well-known probiotic, Bifidobacterium infantis M-63, in an infant or toddler formulation that provides an alternative Bifidobacterium infantis probiotic strain that treats the same type of gastrointestinal issues by promoting the growth of beneficial microbiota such as Bifidobacterium infantis strains (e.g., M-63) with known prebiotic oligosaccharides in order to lower gastrointestinal tract conditions such as gut dysbiosis, food intolerance and symptoms of colic within the gastrointestinal tract of an infant or toddler. 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.  

Response to Arguments
Applicant’s arguments are moot in view of the new rejection, above.  In view of the above new rejections, the response set forth above for discussing the new rejection based on Sprenger, McCarthy, Ward, Prieto and Manning, above, also applies to this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a 

Claims 9, 14-17, 23, 26 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737, taken in view of Sprenger, N. (WO 2009/077352; publication date 6/25/2009), taken in view of McCarthy et al. (U.S. PGPUB 2007/0255598; 2007), Ward et al. (Molecular Nutrition and Food Research, Vol. 51, No. 11, pp. 1398-1405; 2007), Prieto et al. (U.S. Patent No. 6,045,854; 2000; cited in the IDS dated 3/23/2012) and Manning et al. (U.S. PGPUB 2006/0088574; 2006).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Claim 9 of the instant invention is directed to a method for the treatment of at least one of gut dysmotility, gut dysbiosis, food intolerance, symptom of colic, and food allergies in an infant or toddler in need thereof, the method comprises administering to the infant or toddler a synthetic pediatric formula comprising a probiotic selected from the group consisting of Bifidobacterium infantis M-63, Bifidobacterium infantis ATCC 15697, Bifidobacterium breve ATCC 15700, and combinations thereof, a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of galactooligosaccharide, fructooligosaccharide, and combinations thereof, and a second oligosaccharide in a concentration of from about 0.05 mg/mL to about 0.5 mg/mL and selected from the group consisting of 2’-fucosyllactose, 3’-fucosyllactose, 3’-sialyllactose, 6’-sialyllactose, lacto-N-neotetraose, lacto-N-tetraose and combinations thereof, where the synthetic pediatric formula is free of lacto-N-hexaose.
Bifidobacterium infantis, while claims 16 and 17 are directed to the amounts of the probiotic.
Claim 23 of the instant invention is directed to a method for treatment of at least one of gut dysmotility, gut dysbiosis, food intolerance, symptoms of colic, and food allergies in an infant or toddler in need thereof, the method comprises administering to the infant or toddler a synthetic pediatric formula comprising a probiotic selected from the group consisting of Bifidobacterium infantis M-63, Bifidobacterium infantis ATCC 15697, Bifidobacterium breve ATCC 15700, and combinations thereof, a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of galactooligosaccharide, fructooligosaccharide, and combinations thereof and a second oligosaccharide in a concentration of from about 0.05 mg/mL to about 0.5 mg/mL wherein the second oligosaccharide is at least one of 2’-fucosyllactose, lacto-N-tetraose, 3’-sialyllactose, 6’-sialyllactose, lacto-N-neotetraose, and combinations thereof.
Dependent claim 26 is directed to the probiotic Bifidobacterium infantis M-63, while claims 28 and 29 are directed to the amounts of the probiotic.
Claim 30 of the instant invention is directed to a method for treatment of at least one of gut dysmotility, gut dysbiosis, food intolerance, fussiness due to colic, and food allergies in an infant or toddler in need thereof, the method comprises administering to the infant or toddler a synthetic pediatric formula comprising a probiotic selected from the group consisting of Bifidobacterium infantis M-63, Bifidobacterium infantis ATCC 15697, Bifidobacterium breve ATCC 15700, and combinations thereof, a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of galactooligosaccharide, fructooligosaccharide, and combinations thereof 
Dependent claim 31 is directed to the oligosaccharide lacto-N-neotetraose.
U.S. Patent No. 8,703,737 claim 1 is directed to a method of reducing inflammation in an infant, toddler, or child in need thereof, where the method comprises administering to the infant, child or toddler a composition comprising the human milk oligosaccharide 2’-fucosyllactose in a concentration of from about 0.001 mg/mL to about 20 mg/mL, from about 0.001 µg/mL to about 5 µg/mL of lycopene, and from about 0.025 mg/mL to about 0.130 mg/mL of a long chain polyunsaturated fatty acid.
Dependent claims 2 and 3 are directed to specific fatty acids. 
Dependent claim 4 is directed to a specific human milk oligosaccharide and specific concentration ranges for the specific human milk oligosaccharide.  Claim 4 reads on instant claims 9, 23 and 30.
Dependent claim 5 is directed to a specific type of inflammation. 
In view of instant claims 9, 23 and 30, U.S. Patent No. 8,703,737 claim 1 does not claim a synthetic pediatric formula comprising a probiotic that is Bifidobacterium infantis (a specific strain), the amount of Bifidobacterium infantis in the composition, a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of galactooligosaccharide, fructooligosaccharide, and 
The teachings of Sprenger, McCarthy, Ward, Prieto and Manning in the above rejection are expressly incorporated herein.  
A person of ordinary skill in the art would have been motivated to add the probiotic and oligosaccharides in U.S. Patent No. 8,703,737 claim 1 to Sprenger, McCarthy, Ward, Prieto and Manning since these references provide teachings that such infant nutritional formulation components were known and can be utilized for promoting the growth of beneficial microbiota, treat at least one of gut dysbiosis, food intolerance and symptoms of colic in an infant.  A person of ordinary skill in the art would have had a reasonable expectation of success in adding such infant nutritional formulation components with the methods in U.S. Patent No. 8,703,737 claim 1 since Sprenger, McCarthy, Ward, Prieto and Manning provide such infant nutritional formulation components which would provide an improved infant nutritional formulation to control or reduce at least one of gut dysbiosis, food intolerance and symptoms of colic by promoting growth of beneficial microbiota in the infant’s gastrointestinal tract. 
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 9, 14-17, 23, 26 and 28-31 of the instant Application encompass and/or are encompassed by U.S. Patent No. 8,703,737 claims 1-5, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.


Claims 9, 14-17, 23, 26 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The teachings of claims 9, 14-17, 23, 26 and 28-31 from the instant Application, discussed above, are expressly incorporated herein. 
U.S. Patent No. 8,802,650, claim 1 is directed to a method of improving airway respiratory health in an infant, toddler, or child in need thereof, where the method comprises administering to the infant, toddler, or child a composition comprising the human milk oligosaccharide 2’-fucosyllactose in a concentration of from about 0.001 mg/mL to about 0.2 mg/mL and a carotenoid in a concentration of from about 0.1 µg/mL to about 10 µg/mL.  Claim 1 reads on instant claims 9, 23 and 30.
Dependent claims 2 and 3 are directed to a specific carotenoid and a specific carotenoid concentration range. 
Dependent claims 4 and 5 are directed to specific human milk oligosaccharides.  Claims 4 and 5 read on instant claims 9, 23 and 30.
Dependent claim 6 is directed to a specific human milk oligosaccharide and carotenoid. 
Dependent claim 7 is directed to a specific carotenoid and a specific carotenoid concentration range. 
U.S. Patent No. 8,802,650, claim 8 is directed to a method of improving airway defense mechanisms in an infant, toddler, or child in need thereof, where the method 
Dependent claims 9 and 10 are directed to a specific carotenoid and a specific carotenoid concentration range. 
Dependent claims 11 and 12 are directed to the addition of specific human milk oligosaccharides.  Claims 11 and 12 read on instant claims 9, 23 and 30.
Dependent claim 13 is directed to the addition of a specific human milk oligosaccharide and carotenoid. 
Dependent claim 14 is directed to the addition of a specific carotenoid and a specific carotenoid concentration range. 
In view of instant claims 9, 23 and 30, U.S. Patent No. 8,802,650 claims 1 and 8 do not claim a synthetic pediatric formula comprising a probiotic that is Bifidobacterium infantis (a specific strain), the amount of Bifidobacterium infantis in the composition, a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of galactooligosaccharide, fructooligosaccharide, and combinations thereof.
The teachings of Sprenger, McCarthy, Ward, Prieto and Manning in the above rejection are expressly incorporated herein.  
A person of ordinary skill in the art would have been motivated to add the probiotic and oligosaccharides in U.S. Patent No. 8,802,650 claims 1 and 8 to Sprenger, McCarthy, Ward, Prieto and Manning since these references provide teachings that such infant 
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 9, 14-17, 23, 26 and 28-31 of the instant Application encompass and/or are encompassed by U.S. Patent No. 8,802,650 claims 1-14, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.

Claims 9, 14-17, 23, 26 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,763,970, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The teachings of claims 9, 14-17, 23, 26 and 28-31 from the instant Application, discussed above, are expressly incorporated herein.  
U.S. Patent No. 9,763,970 claim 1 is directed to a method for treating enteric viral infection in an infant, toddler, or child in need thereof where the method comprises 
Dependent claims 2-4 are directed to human milk oligosaccharides and specific human milk oligosaccharides, which read on instant claims 9, 23 and 30.
Dependent claim 5 is directed to human milk oligosaccharides with specific concentration ranges for the mixtures of 3’-sialyllactose and 6’-sialyllactose and sialic acid, which reads on instant claims 9, 23 and 30.
Dependent claims 6 and 7 are directed to specific nucleotides and amounts.
U.S. Patent No. 9,763,970 claim 8 is directed to a method of reducing the likelihood that an infant, toddler, or child becomes symptomatic due to an enteric virus or for ameliorating symptoms due to an enteric viral infection in an infant, toddler, or child infected with an enteric virus, where the method comprises administering to an infant, toddler, or child a nutritional composition comprising from about 0.001 mg/mL to about 20 mg/mL of a human milk oligosaccharide and from about 40 mg/L to about 320 mg/L of total nucleotide.  Claim 8 reads on instant claims 9, 23 and 30.
U.S. Patent No. 9,763,970 claim 9 is directed to a method for treating enteric viral infection in an infant, toddler, or child in need thereof, where the method comprises administering to an infant, toddler, or child a nutritional composition comprising from about 0.001 mg/mL to about 20 mg/mL of a human milk oligosaccharide selected from the group consisting of lacto-N-neotetraose, 3’-sialyllactose, 6’-sialyllactose, sialic acid, and combinations thereof, and from about 40 mg/L to about 320 mg/L of total nucleotide.  Claim 9 reads on instant claims 9, 23 and 30.
Bifidobacterium infantis (a specific strain), the amount of Bifidobacterium infantis in the composition, a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of galactooligosaccharide, fructooligosaccharide, and combinations thereof.
The teachings of Sprenger, McCarthy, Ward, Prieto and Manning in the above rejection are expressly incorporated herein.  
A person of ordinary skill in the art would have been motivated to add the probiotic and oligosaccharides in U.S. Patent No. 9,763,970 claims 1, 8 and 9 to Sprenger, McCarthy, Ward, Prieto and Manning since these references provide teachings that such infant nutritional formulation components were known and can be utilized for promoting the growth of beneficial microbiota to control or reduce at least one of gut dysbiosis, food intolerance and symptoms of colic in an infant.  A person of ordinary skill in the art would have had a reasonable expectation of success in adding such infant nutritional formulation components to the methods in U.S. Patent No. 9,763,970 claims 1, 8 and 9 since Sprenger, McCarthy, Ward, Prieto and Manning provide such infant nutritional formulation components which would provide an improved infant nutritional formulation to control or reduce at least one of gut dysbiosis, food intolerance and symptoms of colic by promoting growth of beneficial microbiota in the infant’s gastrointestinal tract. 
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
.

Claims 9, 14-17, 23, 26 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The teachings of claims 9, 14-17, 23, 26 and 28-31 from the instant Application, discussed above, are expressly incorporated herein.  
U.S. Patent No. 9,808,474 claim 1 is directed to a synthetic pediatric formula comprising a human milk oligosaccharide and from about 0.025 mg/mL to about 0.130 mg/mL of a long chain polyunsaturated fatty acid.  Claim 1 reads on instant claims 9, 23 and 30.
Dependent claims 2-4 is directed to specific human milk oligosaccharides and fatty acids.  Claims 2-4 read on instant claims 9, 23 and 30.
Dependent claims 5-7 are directed to a specific human milk oligosaccharide and concentrations ranges for the specific human milk oligosaccharide, which read on instant claims 9, 23 and 30.
Dependent claims 8, 9 and 22 are directed to a specific human milk oligosaccharide and concentrations ranges for the specific human milk oligosaccharide, which read on instant claims 9, 23 and 30.

Dependent claims 11-14 are directed to specific human milk oligosaccharides and carotenoids and specific concentrations.  Claims 10-14 read on instant claims 9, 23 and 30.
U.S. Patent No. 9,808,474 claim 15 is directed to a method of reducing inflammation in an infant, toddler, or child in need thereof where the method comprises administering to the infant, child or toddler a composition comprising a human milk oligosaccharide and from about 0.025 mg/mL to about 0.130 mg/mL of a long chain polyunsaturated fatty acid.  Claim 15 reads on instant claims 9, 23 and 30.
Dependent claims 16-18 are directed to specific human milk oligosaccharides and fatty acids.  Claims 16-18 read on instant claims 9, 23 and 30.
Dependent claims 19-21 are directed to a specific human milk oligosaccharide and concentrations ranges for the specific human milk oligosaccharide, which read on instant claims 9, 23 and 30.
In view of instant claims 9, 23 and 30, U.S. Patent No. 9,808,474 claims 1, 10 and 15 do not claim a synthetic pediatric formula comprising a probiotic that is Bifidobacterium infantis (a specific strain), the amount of Bifidobacterium infantis in the composition, a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of galactooligosaccharide, fructooligosaccharide, and combinations thereof.

A person of ordinary skill in the art would have been motivated to add the probiotic and oligosaccharides in U.S. Patent No. 9,808,474 claims 1, 10 and 15 to Sprenger, McCarthy, Ward, Prieto and Manning since these references provide teachings that such infant nutritional formulation components were known and can be utilized for promoting the growth of beneficial microbiota to control or reduce at least one of gut dysbiosis, food intolerance and symptoms of colic in an infant.  A person of ordinary skill in the art would have had a reasonable expectation of success in adding such infant nutritional formulation components to the methods in U.S. Patent No. 9,808,474 claims 1, 10 and 15 since Sprenger, McCarthy, Ward, Prieto and Manning provide such infant nutritional formulation components which would provide an improved infant nutritional formulation to control or reduce at least one of gut dysbiosis, food intolerance and symptoms of colic by promoting growth of beneficial microbiota in the infant’s gastrointestinal tract. 
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 9, 14-17, 23, 26 and 28-31 of the instant Application encompass and/or are encompassed by U.S. Patent No. 9,808,474 claims 1-22, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.

Claims 9, 14-17, 23, 26 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,398,716, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The teachings of claims 9, 14-17, 23, 26 and 28-31 from the instant Application, discussed above, are expressly incorporated herein.  
U.S. Patent No. 10,398,716 claim 1 is directed to a method of modulating serum corticosterone levels in an individual where the method comprises administering a nutritional composition comprising 2-fucosyl-lactose to an individual in need thereof; wherein the nutritional composition is administered to the individual with an amount of 2-fucosyl-lactose effective to reduce serum corticosterone levels.  Claim 1 reads on instant claims 9 and 30.
Dependent claims 2-6 are directed to the amount of 2-fucosyl-lactose in the composition, which reads on instant claims 9 and 30.
Dependent claims 7 and 8 are directed to the nutritional aspects of the composition and type of composition, which reads on instant claims 9, 23 and 30. 
U.S. Patent No. 10,398,716 claim 9 is directed to a method of decreasing serum corticosterone levels in an individual affected by stress where the method comprising administering to the individual a nutritional composition comprising 2-fucosyl-lactose.  Claim 9 reads on instant claims 9 and 30.
Dependent claims 10-14 are directed to the amount of 2-fucosyl-lactose in the composition, which reads on instant claims 9 and 30.
U.S. Patent No. 10,398,716 claim 15 is directed to a method of decreasing serum corticosterone levels in an individual, the method comprising administering a nutritional composition comprising an effective amount of 2-fucosyl-lactose to an individual in need 
In view of instant claims 9, 23 and 30, U.S. Patent No. 10,398,716 claims 1, 9 and 15 do not claim a synthetic pediatric formula comprising a probiotic that is Bifidobacterium infantis (a specific strain), the amount of Bifidobacterium infantis in the composition, a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of galactooligosaccharide, fructooligosaccharide, and combinations thereof and a second oligosaccharide (in claims 23-29) in a concentration of from about 0.05 mg/mL to about 0.5 mg/mL and selected from the group consisting of 3’-sialyllactose, 6’-sialyllactose, lacto-N-neotetraose, and combinations thereof.
The teachings of Sprenger, McCarthy, Ward, Prieto and Manning in the above rejection are expressly incorporated herein.  
A person of ordinary skill in the art would have been motivated to add the probiotic and oligosaccharides in U.S. Patent No. 10,398,716 claims 1, 9 and 15 to Sprenger, McCarthy, Ward, Prieto and Manning since these references provide teachings that such infant nutritional formulation components were known and can be utilized for promoting the growth of beneficial microbiota to control or reduce at least one of gut dysbiosis, food intolerance and symptoms of colic in an infant.  A person of ordinary skill in the art would have had a reasonable expectation of success in adding such infant nutritional formulation components to the methods in U.S. Patent No. 10,398,716 claims 1, 9 and 15 since Sprenger, McCarthy, Ward, Prieto and Manning provide such infant nutritional formulation components which would provide an improved infant nutritional formulation 
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 9, 14-17, 23, 26 and 28-31 of the instant Application encompass and/or are encompassed by U.S. Patent No. 10,398,716 claims 1-15, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.

Claims 9, 14-17, 23, 26 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20, 23, 24 and 26 of co-pending Application No. 14/234,166, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The teachings of claims 9, 14-17, 23, 26 and 28-31 from the instant Application, discussed above, are expressly incorporated herein.  
Co-pending Application No. 14/234,166 claim 20 is directed to a method of stimulating a healing response of the gastrointestinal tract of an individual, where the method comprises identifying an individual having an injured gastrointestinal tract; and administering to the individual a nutritional composition comprising a galacto-oligosaccharide in a concentration of from about 8 kg/1000 kg of the nutritional composition to about 160 kg/1000 kg of the nutritional composition, where the injury includes among others, infections, inflammatory bowel disease, colitis and bowel obstruction..  Claim 20 reads on instant claims 9, 23 and 30.

Co-pending Application No. 14/234,166 claim 26 is directed to a method of stimulating a healing response of the gastrointestinal tract of an individual, where the method comprises identifying an individual having an injured gastrointestinal tract; and administering to the individual an infant formula comprising a galacto-oligosaccharide in a concentration of from about 8 g/L of the nutritional composition to about 160 g/L of the nutritional composition.  Claim 26 reads on instant claims 9, 23 and 30.
In view of instant claims 9, 23 and 30, copending Application No. 14/234,166 claims 20 and 26 do not claim a synthetic pediatric formula comprising a probiotic that is Bifidobacterium infantis (a specific strain), the amount of Bifidobacterium infantis in the composition, and a second oligosaccharide in a concentration of from about 0.05 mg/mL to about 0.5 mg/mL and selected from the group consisting of 2’-fucosyllactose, 3’-fucosyllactose, 3’-sialyllactose, 6’-sialyllactose, lacto-N-neotetraose, and combinations thereof.
The teachings of Sprenger, McCarthy, Ward, Prieto and Manning in the above rejection are expressly incorporated herein.  
A person of ordinary skill in the art would have been motivated to add the probiotic and oligosaccharides in co-pending Application No. 14/234,166 claims 20 and 26 to Sprenger, McCarthy, Ward, Prieto and Manning since these references provide teachings that such infant nutritional formulation components were known and can be utilized for promoting the growth of beneficial microbiota to control or reduce at least one of gut dysbiosis, food intolerance and symptoms of colic in an infant.  A person of ordinary skill 
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 9, 14-17, 23, 26 and 28-31 of the instant Application encompass and/or are encompassed by co-pending Application No. 14/234,166 claims 20, 23, 24 and 26, taken in view of Sprenger, McCarthy, Ward, Prieto and Manning.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant’s arguments are moot in view of the new provisional and non-provisional rejections, above.  In view of these new provisional and non-provisional rejections, the response set forth above for discussing the new rejection based on Sprenger, McCarthy, Ward, Prieto and Manning, also applies to these new provisional and non-provisional double patenting rejections.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631